DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 12, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Mainard (US 5,791,666 A).
With respect to claims 1 and 12, Mainard discloses a shopping cart or trolley comprising a chassis 22, a plurality of rear, upwardly extending support posts 26, an upper support frame or peripheral bar component (also 26) extending forward from said posts, and a basket 18, wherein said basket includes elongate corner side walls 70 adjacent said posts, and a slot arrangement 74 for accommodating said peripheral bar, as shown in figures 1-5.
With respect to claims 9 and 20, Mainard discloses sleeves 300 for securing said posts to said basket, as shown in figure4.
With respect to claim 11, Mainard discloses said chassis as including lower frame 24, with wheels 40, and base platform 38, as shown in figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mainard, as applied to claims 1 and 12 above, and further in view of Castellano (US 4,097,056 A).
With respect to claims 2, 13, and 14, Mainard discloses Mainard does not disclose said peripheral bar as being rectangular in cross-section. Castellano does disclose a shopping cart frame with peripheral bar having a rectangular cross-section, as shown in figure 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rectangular bar frame of Castellano into the trolley of Mainard in order to prevent rotation or warping of the bar relative to the basket.
With respect to claim 3, Mainard discloses support bracket 32 with transverse support bar 36 secured to said upper support frame, as shown in figure 3.

Allowable Subject Matter
Claims 4-8, 10, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618